Citation Nr: 0516381	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-03 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, that denied 
the appellant's claim for nonservice-connected pension.  The 
appellant timely perfected an appeal of this determination to 
the Board.  

FINDING OF FACT

The appellant did not have qualifying wartime service for the 
purpose of receipt of VA pension benefits.


CONCLUSION OF LAW

The requirements for establishing basic eligibility for VA 
nonservice-connected pension benefits are not met.  
38 U.S.C.A. §§ 1501(4), 1521(a) and (j) (West 2002); 38 
C.F.R. § 3.3 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall pay to each veteran of a period of war 
who meets the service requirements of this section (as 
prescribed in subsection (j) of this section) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of title.  
38 U.S.C.A. § 1521(a) (West 2002).

A veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service 1) for ninety days or more during a period of war; 2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; 3) for a 
period of ninety consecutive days or more and such period 
began or ended during a period of war; or 4) for an aggregate 
of ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j) (West 2002).

The term "period of war" mean the Mexican Border Period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of War by the Congress and 
ending on the date prescribed by Presidential proclamation or 
concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) 
(West 2002).

The "Vietnam era" is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period; and 
from August 5, 1964, to May 7, 1975, in all other cases.  38 
C.F.R. § 3.2(f) (2004).

The appellant's DD Form 214 reflects service from January 
1962 to January 1964 but no service in the Republic of 
Vietnam.  Moreover, the appellant does not contend that he 
served in the Republic of Vietnam.  Thus, the Board finds 
that the appellant did not serve during the "Vietnam era" 
as defined by 38 C.F.R. § 3.2(f).

The aforementioned law clearly specifies that only veterans 
who have ninety or more days of active service during a 
period of war, or who were discharged or released from such 
service for a service-connected disability have eligibility 
for nonservice-connected pension benefits.  As the record 
shows that the appellant's period of service did not occur 
during a "period of war," he is not eligible for pension 
benefits.  

Given the foregoing, there is no legal basis for the grant of 
entitlement to basic eligibility for nonservice-connected 
pension.  Accordingly, the claim must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[hereinafter VCAA].  The Board observes, however, that where 
the law, and not the evidence, is dispositive in a claim, the 
VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); 
Sabonis, 6 Vet. App. 426.  



ORDER

Entitlement to basic eligibility for VA nonservice-connected 
pension benefits is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


